DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed October 15, 2021. 
Claims 1, 4, 15 and 17 have been amended.  
Claim 14 had previously been cancelled.
Claims 2, 3, 8 and 16 have been cancelled.
Claims 1, 4-7, 9-13, 15 and 17 are now pending in the application.

Specification
Examiner acknowledges Applicant’s amendment to the Specification, filed December 8, 2021, regarding inclusion of Brief Description of Figure 9 (inserted on Page 9, at line 26).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 14 should have remained cancelled. It had erroneously been reinstated in the current claim set by the Applicant.

Authorization for this examiner’s amendment was given via email correspondence with Evan Perry, Applicant’s Representative, on November 10, 2021.
The application has been amended as follows:

Claim 14 (Cancelled).

Claim 15 (Currently Amended)
A user equipment adapted for establishing a wireless data communication with a wireless data network and comprising a low-power receiver and a main receiver, control circuity, memory, and program code stored in memory, wherein the program code is executed by the control circuitry to configure the user equipment   to monitor the wireless data communication by: 
receiving at least one signal, wherein the at least one signal  comprises at least one characteristic of a wake-up signal; 
determining whether the at least one signal is a wake-up signal or a false alarm wake-up signal; and 
reporting, based on said determining, information on the at least one signal  to the wireless data network, wherein the reporting information on the at least one signal 
wherein the user equipment is further adapted to monitor the wireless data communication by:
collecting information on the false alarm wake-up signals of the plurality of received signals; and
collectively reporting information on the false alarm wake-up signals of the plurality of received signals to the wireless data network, and
wherein collecting information on the false alarm wake-up signals includes information regarding the geographical location of the user equipment at the point of time of receiving each of the false alarm wake-up signals.

Claim 17 (Currently Amended)
A node of a wireless data network adapted for establishing a wireless data communication with a user equipment and having a receiver, control circuitry, memory, and program code stored in memory, wherein the program code is executed by the control circuity to configure the network node to monitor the wireless data communication by: 
receiving information reported by the user equipment, wherein the reported information refers to at least one signal which is determined by the user equipment  as a false alarm wake-up signal, wherein the information on the false alarm wake-up signals includes information regarding the geographical location of the user equipment at the point of time of receiving each of the false alarm wake-up signals; and 


Allowable Subject Matter
Claims 1, 4-7, 9-13, 15 and 17 (renumbered 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method for monitoring wireless data communication by a user equipment connected to a wireless data network, and independent claim 15, directed to a user equipment for performing operations that are functionally similar to those performed by the user equipment in the method of claim 1, the prior art of record teaches user equipment receiving at least one signal, wherein the at least one signal comprises at least one characteristic of a wake-up signal, determining whether the at least one signal is a wake-up signal or a false alarm wake-up signal, reporting, based on said determining, information on the at least one signal to the wireless data networks, wherein reporting information on the at least one signal to the wireless data network includes selectively executing the reporting when the at least one signal is a false alarm wake-up signal, collecting information on the false alarm wake-up signals of the plurality of received signals, and collectively reporting information on the false alarm wake-up signals of the plurality of received signals to the wireless data network.  Such teachings may be found in Amir et al, European Patent Application Publication No. 2398288 A2 (e.g., FIGS. 2A-C, 3; ¶ [0001] [0016] [0020] [0045] [0070]-[0076] [0119]-[0129]).

The prior art of record fails to disclose individually or in combination, or render obvious the limitation regarding using information on false wake-up signals to determine a location, i.e., wherein collecting information on the false alarm wake-up signals includes information regarding the geographical location of the user equipment at the point of time of receiving each of the false alarm wake-up signals.
Claims 4-7, 9-12 and 13, dependent from claim 1, are also allowed.
Regarding independent Claim 17, directed to a node of a wireless data network, the prior art of record teaches the network node receiving information reported by the user equipment, wherein the information refers to at least one signal which is determined by the user equipment as a wake-up signal or as a false alarm wake-up signal, and adapting the at least one signal based on the information for further transmission of the at least one signal.  Such teachings may be found in Amir et al, European Patent Application Publication No. 2398288 A2 (e.g., FIG. 3, step 265; ¶ [0070]-[0076] [0127]-[0129] [0175]).
Prior art of record teaches detecting if a wakeup determination is a false alarm with respect to location of the mobile device, as may be seen in Wang and Bowden, above.
The prior art of record fails to disclose individually or in combination, or render obvious the limitation regarding using information on false wake-up signals to determine wherein the information on the false alarm wake-up signals includes information regarding the geographical location of the user equipment at the point of time of receiving each of the false alarm wake-up signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471